Citation Nr: 0616241	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-00 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability resulting from a laparotomy with 
gastrotomy and oversewing of a bleeding gastric ulcer, for 
accrued benefits purposes. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1151 for the death of the veteran 
claimed to have been caused by VA medical and surgical 
treatment from July 2001 to January 2002. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


REMAND

The veteran served on active duty from May 1951 to March 
1953.  He died on January [redacted], 2002.  The appellant is his 
widow. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO). 

The veteran died at home in January 2002.  The certificate of 
death listed the cause of death as cardiorespiratory arrest 
due to a probable pulmonary embolism and congestive heart 
failure and immobility.  The veteran had a history of 
multiple medical problems, including degenerative joint 
disease, chronic obstructive pulmonary disease, and bleeding 
gastric ulcers.

In July 2001, the veteran underwent an exploratory laparotomy 
and oversewing of a gastric ulcer at the VA Medical Center 
(VAMC) in Little Rock, Arkansas.  When the veteran returned 
in August 2001 for suture removal, additional surgery was 
performed for wound dehiscence.

Three days after discharge, the veteran was admitted to a 
private hospital in critical condition with significant upper 
gastrointestinal bleeding and melena.  Upon endoscopy, a 
large gastric ulcer and hiatal hernia were discovered.  He 
underwent an immediate subtotal gastrectomy.  Numerous 
complications occurred over the next month of 
hospitalization, but he was discharged in late September 
2001.  He was readmitted to the private hospital in November 
2001 for an enterocutaneous fistula.  Treatment was started 
with an octreotide drip, but because it appeared that the 
veteran would require another lengthy hospitalization and 
because of the availability of octreotide, the veteran was 
transferred back to the VAMC where he was treated until 
discharge in early December. 

In a statement dated in September 2001, the appellant alleged 
that the doctors responsible for the veteran's surgeries 
performed at a VA medical facility in July 2001 and again in 
August 2001, caused him grievous bodily harm.  The next month 
the veteran filed a claim for compensation under 38 U.S.C.A. 
§ 1151 for disability resulting from the VA hospital care he 
received in July and August 2001.

In a letter dated in October 2001, the VA Medical Center 
Director informed the appellant that "corrective measures 
have been taken to prevent such occurrences in the future."

In February 2003, a VA physician reviewed the records 
available at that time and offered his opinion that he found 
no evidence of carelessness, neglect, or lack of proper skill 
or any error in judgment or similar instances of fault on the 
part of VA.  The physician stated his opinion that it is 
likely that the surgery performed in July 2001, and the 
complications contributed to the veteran's death.  At the 
time, the claims file did not contain the private hospital 
records or the hearing testimony of the widow.  Additionally, 
he did not comment on the issues raised in the October 2001 
letter from the VAMC Medical Director to the appellant. 

At a hearing at the RO in February 2004, the widow testified 
that she expressed concern about fluid drainage from the 
veteran's surgical wound at the time of his VAMC discharge 
following the surgery in July 2001 and that when she brought 
him back to have the stitches out, his intestines popped out 
of a hole probably six inches in diameter and probably two 
inches deep. 

In a statement dated in March 2006, the appellant's 
representative argued that there were glaring irregularities 
in the development and adjudication of this case, to include 
the following:  (1) that the Director of the VA Medical 
Center apparently identified a problem with the veteran's 
medical care that required corrective action; (2) the medical 
opinion used to deny the claim was rendered prior to the 
receipt of pertinent medical records; and (3) there was no 
informed consent form found in the claims file.  The 
representative argued that if VA failed to inform the veteran 
of the risks of the surgery, the issue of carelessness or 
fault becomes moot.

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c).  The informed consent process must 
be appropriately documented in the medical record.  In 
addition, signature consent is required for all diagnostic 
and therapeutic treatments or procedures that: 

(i) Require the use of sedation; 
(ii) Require anesthesia or narcotic analgesia; 
(iii) Are considered to produce significant discomfort 
to the  patient; 
(iv) Have a significant risk of complication or 
morbidity; 
(v) Require injections of any substance into a joint 
space or body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV). 

The signed form must be filed in the patient's medical 
record.  38 C.F.R. § 17.32(d).

In the opinion of the Board, additional development is 
necessary.  Accordingly, the case is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
the following action:

1.  Obtain complete, original medical 
records and administrative files for the 
veteran, including documentation of 
informed consent for all surgical 
treatment from July 28, 2001, to January 
[redacted], 2002.  Associate these records with 
the claims file. 

2.  Request copies of all written or 
electronic correspondence, investigation 
records, and evidence of corrective 
measures, other than those protected by 
employee privacy regulations, associated 
with the issues discussed in the Medical 
Center Director's October 2001 letter to 
the appellant.  
      
3.  Then, provide the records assembled 
for appellate review, including the 
claims folder as well as the complete, 
original medical and administrative 
files, to an appropriate physician with a 
specialty in gastroenterology and request 
that the physician review the pertinent 
information in these files and provide 
opinions as to the following matters:

a.  Did medical care provided 
by VA during July and August 
2001 cause additional 
disability beyond the natural 
progress of disease for which 
care was furnished; or was any 
additional disability the 
result of VA's failure to 
timely diagnose and properly 
treat the disease?

b.  If so, are there informed 
consent documents of record for 
the surgeries the veteran 
underwent in July and August 
2001 and do these document 
adequately describe the 
proposed treatment and its 
foreseeable risks?

c.  If VA medical care 
consented to by the veteran 
during July and August 2001 
resulted in additional 
disability, is there at least a 
50 percent probability or 
greater that such additional 
disability or death was the 
result of carelessness, 
negligence, lack of proper 
skill, error in judgment, or 
similar instance of fault on 
VA's part in furnishing medical 
care?
      
4.  Then, readjudicate the claims for 
entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of a 
laparotomy with gastrotomy and oversewing 
of a bleeding gastric ulcer, for accrued 
benefits purposes, and for entitlement to 
DIC under 38 U.S.C.A. § 1151 for the 
death of the veteran as caused by VA 
medical and surgical treatment from July 
2001 to January 2002.  If the decision 
remains adverse to the appellant, provide 
her and her representative a supplemental 
statement of the case and the appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the Board. 
      
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


